BASKIN, Judge.
Arthur A. Pappas appeals a final order of the Insurance Commissioner revoking his license to sell insurance. We affirm.
The Department of Insurance (Department) charged Pappas with eight violations of the Licensing Procedures Law, Chapter 626, Florida Statutes, allegedly committed while he was acting as president of Benefit Plan Associates (BPA). BPA, New York Life Insurance Company’s third-party administrator, withdrew premiums it received for transmittal to New York Life; BPA used the funds for its operating expenses. At the request of the Department, BPA surrendered its third-party administrator’s license and ceased to operate. The Department then sought to revoke Pappas’s health and life insurance agent’s license. A hearing was conducted at Pappas’s request, culminating in the hearing officer recommending revocation of Pappas’s license. The hearing officer found that Pap-pas had committed three of the eight charged violations. Over Pappas’s exceptions, the Commissioner adopted the recommended order and entered a final order revoking the license. Pappas filed this appeal.
The Commissioner’s final order adopted the findings of fact and conclusions of law in the hearing officer’s recommended order. We are compelled to affirm the final order because it is supported by competent substantial evidence in the record. Gershanik v. Department of Professional Regulations, Bd. of Medical Examiners, 458 So.2d 302 (Fla. 3d DCA 1984), review denied 462 So.2d 1106 (Fla.1985); Cohen v. School Bd. of Dade County, Fla., 450 So.2d 1238 (Fla. 3d DCA 1984); Clark v. Department of Professional Regulations, Bd. of Medical Examiners, 463 So.2d 328 (Fla. 5th DCA), review denied 475 So.2d 693 (Fla.1985). Furthermore, the record discloses neither an abuse of discretion nor violation of law and thus, the Commissioner’s order will not be overturned. Cohen.
Affirmed.